[1] Plaintiff judgment creditor seeks to hold the American Samoa Government (ASG) liable as garnishee for the full amount of its judgment, entered against the defendants, citing ASG’s failure to respond to interrogatories propounded pursuant to A.S.C.A. §§ 43.1-801 et seq. Plaintiff moves the Court to issue an order directed to ASG to show cause why it should not be held liable for the full amount of plaintiffs judgment, in the amount of $54,177.50. The application, however, is ■unsupported; it fails to show that the Governor has given his "prior approval" to the garnishment of ASG, in accordance with the mandatory requirements of § 43.1803(b). The motion is, therefore, DENIED.
It is so ordered.